Exhibit 10.1

 

AMENDMENT NO. 3

 

TO

 

CREDIT AGREEMENT

 

AMENDMENT NO. 3, dated as of October 11, 2012 (this “Amendment”), to the Credit
Agreement dated as of May 10, 2010 (as amended pursuant to that certain
Amendment No. 1 to Credit Agreement, dated as of March 21, 2011, that certain
Amendment No. 2 to Credit Agreement, dated as of January 26, 2012, and as the
same may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among LANTHEUS MEDICAL IMAGING,
INC., a Delaware corporation (“Borrower”), LANTHEUS MI INTERMEDIATE, INC.
(“Lantheus MI”) and LANTHEUS MI REAL ESTATE, LLC (“Lantheus Real Estate” and
together with Lantheus MI, the “Guarantors”), Bank of Montreal, as
administrative agent (in such capacity, the “Administrative Agent”), Harris
N.A., as collateral agent (in such capacity, the “Collateral Agent”), the
Lenders from time to time party thereto and the other parties thereto.

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties, the Lenders, the Collateral Agent and the
Administrative Agent wish to make certain amendments to the Credit Agreement on
the terms and subject to the conditions herein provided;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.                                            DEFINITIONS

 

Capitalized terms used but not defined in this Amendment shall have the meanings
that are set forth in the Credit Agreement.

 

SECTION 2.                                            AMENDMENTS

 

Effective as of the Third Amendment Effective Date (as defined below) and
subject to the satisfaction (or due waiver) of the conditions set forth in
Section 3 of this Amendment, the Credit Agreement is hereby amended as follows:

 

(a)                                 The definition of “Annualized EBITDA” in
Section 1.01 of the Credit Agreement is hereby amended by adding the following
proviso to the end thereof:

 

“; provided, that for any measurement period during the first three fiscal
quarters of the Fiscal Year 2013, Annualized EBITDA means, (i) for the fiscal
quarter ending March 31, 2013, the Consolidated EBITDA of the Parent and its
Subsidiaries for the trailing three month period ending on such date multiplied
by 4, (ii) for the fiscal quarter ending June 30, 2013, the Consolidated EBITDA
of the Parent and its Subsidiaries for the trailing six month period ending on
such date multiplied by 2 and (iii) for the fiscal quarter ending September 30,
2013, the

 

--------------------------------------------------------------------------------


 

Consolidated EBITDA of the Parent and its Subsidiaries for the trailing nine
month period ending on such date multiplied by 4/3.”

 

(b)                                 Subsection (a) of the definition of
“Consolidated EBITDA” in Section 1.01 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

“(a)                           the Consolidated Net Income of such Person and
its Subsidiaries for such period, (i) plus without duplication, the sum of the
following amounts of such Person and its Subsidiaries for such period and to the
extent deducted in determining Consolidated Net Income of such Person for such
period:  (A) Consolidated Net Interest Expense and, to the extent not included
therein, agency fees paid to the Administrative Agent or the Collateral Agent,
(B) taxes based on income or profits, (C) depreciation expense (excluding
depreciation of prepaid cash expenses that were paid in a prior period and added
back), (D) amortization expense (excluding amortization of prepaid cash expenses
that were paid in a prior period and added back), (E) up to $4,000,000 (as such
amount may be increased from time to time by the Administrative Agent in its
sole discretion) of legal costs incurred by the Borrower in any trailing twelve
month period in connection with the Borrower making a claim under its policy of
business interruption insurance, (F) to the extent actually paid during such
period, any reasonable, non-recurring, out-of-pocket expenses or charges
incurred in connection with any issuance (or proposed issuance) of debt or
equity or any refinancing transaction (or proposed refinancing transaction) or
any amendment or other modification (or proposed amendment or modification) of
any debt instrument, in each case to the extent such transaction is permitted
under this Agreement, (G) to the extent actually paid upon or prior to the
consummation of an investment pursuant to Section 7.02(e)(xi) hereof or a
Permitted Acquisition, any reasonable, non-recurring out-of-pocket fees and
expenses directly related to such investment or Permitted Acquisition, but
excluding consideration paid for the Capital Stock or other assets acquired in
any such investment or Permitted Acquisition, (H) to the extent actually paid
during such period, the amount of management, monitoring, consulting and
advisory fees and related expenses paid to the Sponsor pursuant to the
Management Services Agreement as in effect on the date hereof, to the extent
permitted to be paid by this Agreement, (I) any impairment charge or asset
write-off pursuant to Financial Accounting Standards Board Statement No. 142 or
No. 144 and any amortization of intangibles arising pursuant to such Statement
No. 141, (J) any non-cash tax losses attributable to the early extinguishment of
any Indebtedness or other derivative instruments of the Borrower or any of its
Subsidiaries, (K) the aggregate amount of all other non-cash charges reducing
Consolidated Net Income, including stock-based compensation expense (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for potential cash items in any future period) for such period, (L)
nonrecurring, reasonable, out-of-pocket expenses for the retirement, severance
or recruitment of employees or directors of the Parent and its Subsidiaries so
long as the aggregate amount of all such expenses described in this clause (L)
does not exceed $10,000,000 during any measurement period, and (M) internal and
external costs and expenses incurred to relocate, establish,

 

2

--------------------------------------------------------------------------------


 

qualify or commence manufacturing, supply or distribution operations for
Borrower’s approved products and clinical candidates at third party
manufacturers, suppliers and distributors, up to an aggregate amount that does
not exceed (I) $15,000,000 during any measurement period through and including
the measurement period ending September 30, 2012 or (II) $17,500,000 during any
measurement period thereafter, (ii) plus the amount of “run-rate” cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies projected by the Borrower in good faith to be realized as a result of
actions taken or expected to be taken during such period (calculated on a pro
forma basis as though such cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (A) such cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies are reasonably identifiable and factually supportable, (B) such cost
savings, operating expense reductions, restructuring charges and expenses and
cost-saving synergies are commenced within twelve (12) months of the date
thereof in connection with such actions, (C) no cost savings, operating expense
reductions, restructuring charges and expenses and cost-saving synergies may be
added pursuant to this clause (ii) to the extent duplicative of any expenses or
charges relating thereto that are either excluded in computing Consolidated Net
Income or included (i.e., added back) in computing Consolidated EBITDA for such
period, and (D) the aggregate amount of cost savings, operating expense
reductions, restructuring charges and expenses and cost-saving synergies added
pursuant to this clause (ii) shall not exceed 15.0% of Consolidated EBITDA for
such period (calculated on a pro forma basis), and (iii)  minus (without
duplication) (A) to the extent included in Consolidated Net Income, all interest
income, (B) to the extent not deducted as an expense in the calculation of
Consolidated Net Income, the aggregate amount paid as dividends pursuant to
Section 7.02(h)(A), and (C) the aggregate amount of all other non-cash items
increasing Consolidated Net Income (other than (I) the accrual of revenue or
recording of receivables in the ordinary course of business and (II) any
non-cash item to the extent it represents the reversal of an accrual or reserve
for a potential cash item in any prior period) for such period.”

 

(c)                                  The definition of “Consolidated Net Income”
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirely to read as follows:

 

“‘Consolidated Net Income’ means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (a) any
extraordinary or non-recurring gains or losses or gains or losses from
Dispositions (it being expressly understood and agreed that up to $35,000,000 of
payments from Ben Venue Laboratories to the Borrower for business losses under a
Settlement and Mutual Release Agreement and a Transition Services Agreement,
each dated March 20, 2012, constitute operating income of the Borrower and not

 

3

--------------------------------------------------------------------------------


 

extraordinary or non-recurring gains or losses of the Borrower), (b)
restructuring charges, (c) any tax refunds, net operating losses or other net
tax benefits, (d) effects of discontinued operations, (e) the net income (or
loss) of such Person (other than a Subsidiary of the Borrower) in which such
Person other than the Parent and its Subsidiaries has an ownership interest,
except to the extent of the amount of dividends or other distributions actually
paid to and received by the Borrower or (subject to clause (f) below) any of its
Subsidiaries by such Person during such period, and (f) the net income of any
Subsidiary of the Parent that is not a Loan Party during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of that income is not permitted by operation of the terms of any
Contractual Obligation, Governing Document or applicable Law, judgment or order
applicable to that Subsidiary during such period.”

 

(d)                                 Section 7.03(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(a)                           Consolidated Total Leverage Ratio.  Permit the
Consolidated Total Leverage Ratio of the Parent and its Subsidiaries as of the
last day of each period of four (4) consecutive fiscal quarters of the Parent
and its Subsidiaries to be greater than the applicable ratio set forth below:

 

Fiscal Quarter End

 

Consolidated Total Leverage
Ratio

 

 

 

The end of the last fiscal quarter in Fiscal Year 2011

 

5.00:1.00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2012

 

6.80:1.00

 

 

 

The end of the second fiscal quarter in Fiscal Year 2012

 

7.55:1.00

 

 

 

The end of the third fiscal quarter in Fiscal Year 2012

 

7.25:1.00

 

 

 

The end of the last fiscal quarter in Fiscal Year 2012

 

8.00:1.00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2013

 

7.60:1.00

 

 

 

The end of the second fiscal quarter in Fiscal Year 2013

 

7.50:1.00

 

 

 

The end of the third fiscal quarter in Fiscal Year 2013

 

6.90:1.00

 

 

 

The end of the last fiscal quarter in Fiscal Year 2013 and the end of each
fiscal quarter thereafter

 

6.60:1.00”

 

4

--------------------------------------------------------------------------------


 

(e)                                  Section 7.03(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(b)                           Consolidated Interest Coverage Ratio.  Permit the
Consolidated Interest Coverage Ratio of the Parent and its Subsidiaries as of
the last day of each period of four (4) consecutive fiscal quarters of the
Parent and its Subsidiaries to be less than the applicable ratio set forth
below:

 

Fiscal Quarter End

 

Consolidated Interest
Coverage Ratio

 

 

 

The end of the last fiscal quarter in Fiscal Year 2011

 

2.00:1.00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2012

 

1.40:1.00

 

 

 

The end of the second fiscal quarter in Fiscal Year 2012

 

1.30:1.00

 

 

 

The end of the third and last fiscal quarters in Fiscal Year 2012

 

1.20:1.00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2013

 

1.30:1.00

 

 

 

The end of the second fiscal quarter in Fiscal Year 2013

 

1.35:1.00

 

 

 

The end of the third fiscal quarter in Fiscal Year 2013

 

1.40:1.00

 

 

 

The end of the last fiscal quarter in Fiscal Year 2013 and the end of each
fiscal quarter thereafter

 

1.50:1:00”

 

SECTION 3.                                            CONDITIONS PRECEDENT TO
EFFECTIVENESS

 

The amendments set forth in Section 2 of this Amendment shall become effective
as of the date hereof (the “Third Amendment Effective Date”) when the following
conditions precedent have been satisfied:

 

(a)                                 The Administrative Agent shall have received
counterparts of this Amendment duly executed by the Borrower, the Guarantors,
the Administrative Agent, the Collateral Agent and the Required Lenders;

 

(b)                                 The Administrative Agent and Lenders shall
have received all fees, costs and expenses due and payable under the Credit
Agreement and the other Loan Documents

 

5

--------------------------------------------------------------------------------


 

(including without limitation the fees and out-of-pocket expenses of legal
counsel to the Administrative Agent);

 

(c)                                  The Administrative Agent shall have
received the amendment fee set forth in Section 5 below; and

 

(d)                                 The representations and warranties contained
in Section 4 of this Amendment shall be true and correct in all material
respects as of the Third Amendment Effective Date.

 

SECTION 4.                                            REPRESENTATIONS AND
WARRANTIES

 

On and as of the Third Amendment Effective Date, after giving effect to this
Amendment and the transactions contemplated hereby, each Loan Party party hereto
represents and warrants to the Administrative Agent, the Collateral Agent and
the Lenders as follows:

 

4.1                               Corporate Power and Authority.  Each Loan
Party party hereto has all requisite power and authority to enter into this
Amendment and to consummate the transactions contemplated hereby.

 

4.2                               Authorization of Agreements.  The execution,
delivery and performance of this Amendment have been duly authorized by all
necessary action on the part of each Loan Party party hereto.

 

4.3                               Incorporation of Representations and
Warranties from the Credit Agreement.  The representations and warranties
contained in ARTICLE VI of the Credit Agreement are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of the date hereof with the same effect
as though made on and as of such date except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date).

 

4.4                               Absence of Default.  Immediately after giving
effect to this Amendment and the transactions contemplated hereby, no Default or
Event of Default has occurred and is continuing or will result therefrom.

 

SECTION 5.                                            AMENDMENT FEE

 

The Borrower hereby agrees to pay to Administrative Agent, for the benefit of
the Lenders who execute this Amendment, an aggregate amendment fee equal to the
amount derived by multiplying 0.2% by the aggregate amount of the Revolving
Credit Commitments of all of the Lenders signatory hereto.  The amendment fee
shall be fully earned and payable on the date hereof,

 

6

--------------------------------------------------------------------------------


 

nonrefundable when paid, and shared pro rata by the Lenders signatory to this
Amendment in accordance with their Pro Rata Shares.

 

SECTION 6.                                            MISCELLANEOUS

 

6.1                               References to Credit Agreement.  On and after
the Third Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.

 

6.2                               Effect on Credit Agreement.  Except as
specifically amended by this Amendment, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.

 

6.3                               Headings.  Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect.

 

6.4                               APPLICABLE LAW.  THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

6.5                               Counterparts.  This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument.  Signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are attached to the same document.  Delivery of an executed signature page
of this Amendment by facsimile transmission or electronic mail shall be as
effective as delivery of a manually executed counterpart hereof.

 

6.6                               Loan Document.  This Amendment is a Loan
Document.

 

6.7                               Costs and Expenses.  The Borrower agrees to
pay on demand, regardless of whether the transactions contemplated by this
Amendment are consummated: all reasonable out-of-pocket costs and expenses
incurred by or on behalf of each Agent, including, without limitation,
reasonable fees, costs, client charges and expenses of one primary counsel for
the Agents in connection with the preparation, negotiation, execution or
delivery of this Amendment and any agreements contemplated hereby.

 

[SIGNATURE PAGES FOLLOW]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

BORROWER:

 

 

 

LANTHEUS MEDICAL IMAGING, INC.

 

 

 

 

By:

/s/ Donald R. Kiepert

 

 

Name: Donald R. Kiepert

 

 

Title: President

 

 

 

GUARANTORS:

 

 

 

LANTHEUS MI INTERMEDIATE, INC.

 

 

 

 

 

 

By:

/s/ Donald R. Kiepert

 

 

Name: Donald R. Kiepert

 

 

Title: President

 

 

 

 

 

 

LANTHEUS MI REAL ESTATE, LLC

 

 

 

 

 

 

By:

/s/ Donald R. Kiepert

 

 

Name: Donald R. Kiepert

 

 

Title: President

 

[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT:

 

 

 

HARRIS N.A.

 

 

 

 

By:

/s/ Andrew J. Pluta

 

Name:

Andrew J. Pluta

 

Title:

Director

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF MONTREAL

 

 

 

 

By:

/s/ Andrew J. Pluta

 

Name:

Andrew J. Pluta

 

Title:

Director

 

 

 

 

 

LENDER:

 

 

 

BANK OF MONTREAL

 

 

 

 

By:

/s/ Andrew J. Pluta

 

Name:

Andrew J. Pluta

 

Title:

Director

 

 

 

 

 

NATIXIS

 

 

 

 

By:

/s/ Tefta Ghilaga

 

By:

/s/ Edward N. Parkes IV

Name:

Tefta Ghilaga

 

Name:

Edward N. Parkes IV

Title:

Executive Director

 

Title:

Executive Director

 

 

 

 

 

JEFFERIES FINANCE LLC

 

 

 

 

By:

/s/ J. Paul McDonnell

 

Name:

J. Paul McDonnell

 

Title:

Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------